Sandler, J., concurs in a memorandum, as follows:
If it were a matter of first impression, I would strike down as an unreasonable and invalid restraint that part of the pension plan that authorizes forfeiture of vested pension rights upon a finding that a participant engaged in a business deemed competitive with the employer. However, as correctly observed in the opinion of the court, such provisions have been previously upheld in a line of cases starting with Kristt v Whelan (4 AD2d 195, affd 5 NY2d 807), and although the application of the forfeiture provision here seems to me more offensive than was true in the earlier cases, the distinction does not seem to me sufficiently pronounced to justify a departure at this time.